Title: To Alexander Hamilton from James McHenry, 9 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department9th. May. 1799

A foriegner (an irishman) was lately enlisted at Lancaster, by Captain Matthew Henry of the tenth regiment of Infantry, and shortly after deserted. This occurrence has led me to reflect, that it will be well, to avoid as much as possible, the enlistment of foriegners.
The third article of the rules and regulations, for the recruiting service, expressly gives a preference to natives, for soldiers, and only admits of the enlistment of foriegners of good reputation, for sobriety, and honesty. The ninth article, contemplating, that no foriegner is entitled in the army, to the full confidence, that may be reposed, in a native; provides, that at the foot of each return, which shall bear the name, or names, of any foriegner or foriegners, by birth, there shall be a note or notes, specifying that he is still an alien, or how, when, and where, each such foriegner, became a Citizen, if he shall have become one.
The articles cited, were intended to draw the attention of Officers, forcibly to the object, of attaining native soldiers. Foriegners of a class to enlist, are often profligate, and irregular in their habits; to introduce too many of them, into the army, would have a tendency, to corrupt the morals, of the native soldiers; and as they are bound by no principle of attachment to the country, their frequent desertions, might occasion, loss to the public, and fatal disappointments in the service.

Should you coincide with me, in opinion, you will instruct the different officers now recruiting, to attend strictly, to the preference, to be given to foriegners, to enlist none whose reputations are doubtful, and even to postpone enlisting those of the best characters, until the district of country, alotted them to recruit in, is exhausted of natives willing to enlist.
I am Sir   with great respect   your obedient servant
James McHenry
Major General Alexander Hamilton.
